DETAILED ACTION
This office action is in response to the amendments filed on 06/01/2022.
Claims 47-50 are pending of which claims 47-50 are independent claims, and claims 1-46 are canceled.
This t application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20140185530 to Kuchibhotla (hereinafter “Kuchibhotla”) in view of US. Pub. 20140064158 to Timus (hereinafter “Timus”)



Regarding claim 47: Kuchibhotla discloses a method, performed by a first user equipment (UE) configured to communicate with a base station and further configured to communicate with at least one other UE using at least one direct link, the method comprising: determining a value of a reference signal received power (RSRP) for one of the at least one direct link Kuchibhotla, see paragraph [0174], after receiving a reference signal from another UE (UE2), the UE (UE1) may  determine the link quality between UE1 and UE2, which may be affected by movement of the UEs by measuring the reference signal and using the configuration information related to the reference signal; to determine the link quality, the UE may measure Reference Signal Received Power (RSRP));, each of the at least one direct link respectively corresponding to one of the at least one other UE and , transmitting direct link control information including a configuration parameter to  a second UE among the at least one other UE, via direct link communication( Kuchibhotla, see paragraph [0174], after receiving a reference signal from another UE (UE2), the UE (UE1) may  determine the link quality between UE1 and UE2, which may be affected by movement of the UEs by measuring the reference signal and using the configuration information related to the reference signal; to determine the link quality, the UE may measure Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), or Received Signal Strength Indicator (RSSI), or a Channel State Information (CSI); the UE may report the measured link quality to the network entity from which it has received the reference signal configuration information, the UE may also report the measured link quality to a different network entity), based on a comparison of the value of the RSRP for the one of the at least one direct link with a threshold (Kuchibhotla, see paragraph [0102] a UEs may report measurement such as RSRP or RSRQ or RSSI when exceeds a threshold to the network entity, and if the base station determines that two UEs can see the same access point (i.e., two UEs report same SSID or MAC ID), the base station then configure the devices to turn on their D2D reference signals). 

However, Kuchibhotla does not explicitly teach in a case where the second UE is out of coverage of the base station. However, Timus in the same or similar field of endeavor teaches in a case where the second UE is out of coverage of the base station (Timus see paragraph [0200], FIG. 8,  in case the UE is out of coverage area, one possible communication with original base station is using a relay node,  a user equipment may connect through the relay node  if the signal received on the user equipment-to-relay node link to be 3 dB larger than the signal received on the user equipment-to-base station link, i.e., for a user equipment with low RSRP from the base station, the handover margin to the relay node may be set to 3 dB, where if the SNR in the direct connection is quite good, then the SNR in the user equipment-relay node link must be much better, for example,  if the direct link has 0 dB then the handover threshold may be set to 5 dB; if the direct link has 10 dB, then the handover threshold may be set to 20 dB, and so on). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Timus into Kuchibhotla’s system/method because it would allow a user equipment to perform comparisons between the received pilot signal from the serving network node and from the neighboring cells to tack of request for efficient planning.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of  the amount of measurement reports sent from a user equipment (Timus; [00161]).

Regarding claim 48: Kuchibhotla discloses a user equipment (UE), configured to communicate with a base station and further configured to communicate with at least one other UE using at least one direct link Kuchibhotla, see paragraph [0174], UE1 and UE2) are configured by a base station to diretly communicate, and one of the UEs,  after receiving a reference signal from another UE (UE2), the UE (UE1) may  determine the direct  link quality between UE1 and UE2, which may be affected by movement of the UEs by measuring the reference signal and using the configuration information related to the reference signal; to determine the link quality, the UE may measure Reference Signal Received Power (RSRP)), the UE comprising: a transceiver; and a processor configured to: determine a value of a reference signal received power (RSRP) for one of the at least one direct link, each of the at least one direct link respectively corresponding to one of the at least one other UE; and control the transceiver circuit to transmit direct link control information including a configuration parameter to a second UE among the at least one other UE( Kuchibhotla, see paragraph [0174], after receiving a reference signal from another UE (UE2), the UE (UE1) may  determine the link quality between UE1 and UE2, which may be affected by movement of the UEs by measuring the reference signal and using the configuration information related to the reference signal; to determine the link quality, the UE may measure Reference Signal Received Power (RSRP), Reference Signal Received Quality (RSRQ), or Received Signal Strength Indicator (RSSI), or a Channel State Information (CSI); the UE may report the measured link quality to the network entity from which it has received the reference signal configuration information, the UE may also report the measured link quality to a different network entity), via direct link communication, based on a comparison of the value of the RSRP for the one of the at least one direct link with a threshold(Kuchibhotla, see paragraph [0102] a UEs may report measurement such as RSRP or RSRQ or RSSI when exceeds a threshold to the network entity, and if the base station determines that two UEs can see the same access point (i.e., two UEs report same SSID or MAC ID), the base station then configure the devices to turn on their D2D reference signals), 

However, Kuchibhotla does not explicitly teach in a case where the second UE is out of coverage of the base station. However, Timus in the same or similar field of endeavor teaches in a case where the second UE is out of coverage of the base station (Timus see paragraph [0200], FIG. 8,  in case the UE is out of coverage area, one possible communication with original base station is using a relay node,  a user equipment may connect through the relay node  if the signal received on the user equipment-to-relay node link to be 3 dB larger than the signal received on the user equipment-to-base station link, i.e., for a user equipment with low RSRP from the base station, the handover margin to the relay node may be set to 3 dB, where if the SNR in the direct connection is quite good, then the SNR in the user equipment-relay node link must be much better, for example,  if the direct link has 0 dB then the handover threshold may be set to 5 dB; if the direct link has 10 dB, then the handover threshold may be set to 20 dB, and so on). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Timus into Kuchibhotla’s system/method because it would allow a user equipment to perform comparisons between the received pilot signal from the serving network node and from the neighboring cells to tack of request for efficient planning.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of  the amount of measurement reports sent from a user equipment (Timus; [00161]).

Regarding claim 49: Kuchibhotla discloses a method, performed by a base station, configured to communicate with a first user equipment (UE) that is configured to communicate with at least one other UE using at least one direct link(Kuchibhotla, see paragraph [0022], a first set of symbols is configured for direct wireless transmission from the first UE to the second UE, and a second set of symbols is configured for direct wireless transmission from the second UE to the first UE), the method comprising: determining a configuration parameter for direct link communication Kuchibhotla, see paragraph [0174], UE1 and UE2) are configured by a base station to directly communicate, and one of the UEs,  after receiving a reference signal from another UE (UE2), the UE (UE1) may  determine the direct  link quality between UE1 and UE2, which may be affected by movement of the UEs by measuring the reference signal and using the configuration information related to the reference signal; to determine the link quality, the UE may measure Reference Signal Received Power (RSRP)); and transmitting the direct link control information including the configuration parameter, for transmission to a second UE among the at least one other UE via the direct link communication Kuchibhotla, see paragraph [0174], after receiving a reference signal from another UE (UE2), the UE (UE1) may  determine the link quality between UE1 and UE2, which may be affected by movement of the UEs by measuring the reference signal and using the configuration information related to the reference signal; to determine the link quality, the UE may measure Reference Signal Received Power (RSRP) and if the link quality is good as determined by the quality threshold, the two UEs are configured for direct communication and exchange control information at onset of communication).

However, Kuchibhotla does not explicitly teach in a case where the second UE is out of coverage of the base station. However, Timus in the same or similar field of endeavor teaches in a case where the second UE is out of coverage of the base station (Timus see paragraph [0200], FIG. 8,  in case the UE is out of coverage area, one possible communication with original base station is using a relay node,  a user equipment may connect through the relay node  if the signal received on the user equipment-to-relay node link to be 3 dB larger than the signal received on the user equipment-to-base station link, i.e., for a user equipment with low RSRP from the base station, the handover margin to the relay node may be set to 3 dB, where if the SNR in the direct connection is quite good, then the SNR in the user equipment-relay node link must be much better, for example,  if the direct link has 0 dB then the handover threshold may be set to 5 dB; if the direct link has 10 dB, then the handover threshold may be set to 20 dB, and so on). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Timus into Kuchibhotla’s system/method because it would allow a user equipment to perform comparisons between the received pilot signal from the serving network node and from the neighboring cells to tack of request for efficient planning.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of  the amount of measurement reports sent from a user equipment (Timus; [00161]).

Regarding claim 50: Kuchibhotla discloses a base station, configured to communicate with a first user equipment (UE) that is configured to communicate with at least one other UE using at least one direct link Kuchibhotla, see paragraph [0174], after receiving a reference signal from another UE (UE2), the UE (UE1) may  determine the link quality between UE1 and UE2, which may be affected by movement of the UEs by measuring the reference signal and using the configuration information related to the reference signal; to determine the link quality, the UE may measure Reference Signal Received Power (RSRP)), the base station comprising: a transceiver; and a processor configured to determine a configuration  parameter for direct link communication(Kuchibhotla, see paragraph [0022], a first set of symbols is configured for direct wireless transmission from the first UE to the second UE, and a second set of symbols is configured for direct wireless transmission from the second UE to the first UE).; and control the transceiver to transmit the direct link control information including the configuration parameter, for transmission to a second UE from the at least one other UE via the direct link communication Kuchibhotla, see paragraph [0174], after receiving a reference signal from another UE (UE2), the UE (UE1) may  determine the link quality between UE1 and UE2, which may be affected by movement of the UEs by measuring the reference signal and using the configuration information related to the reference signal; to determine the link quality, the UE may measure Reference Signal Received Power (RSRP) and if the link quality is good as determined by the quality threshold, the two UEs are configured for direct communication and exchange control information at onset of communication).
 
However, Kuchibhotla does not explicitly teach in a case where the second UE is out of coverage of the base station. However, Timus in the same or similar field of endeavor teaches in a case where the second UE is out of coverage of the base station (Timus see paragraph [0200], FIG. 8,  in case the UE is out of coverage area, one possible communication with original base station is using a relay node,  a user equipment may connect through the relay node  if the signal received on the user equipment-to-relay node link to be 3 dB larger than the signal received on the user equipment-to-base station link, i.e., for a user equipment with low RSRP from the base station, the handover margin to the relay node may be set to 3 dB, where if the SNR in the direct connection is quite good, then the SNR in the user equipment-relay node link must be much better, for example,  if the direct link has 0 dB then the handover threshold may be set to 5 dB; if the direct link has 10 dB, then the handover threshold may be set to 20 dB, and so on). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Timus into Kuchibhotla’s system/method because it would allow a user equipment to perform comparisons between the received pilot signal from the serving network node and from the neighboring cells to tack of request for efficient planning.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of  the amount of measurement reports sent from a user equipment (Timus; [00161]).
Response to Arguments
Applicant's arguments filed on 06/01/2022 have been fully considered but they are not persuasive. See below:
Applicant argues that e Kuchibhotla expressly states that, if the base station determines that two UEs can see the same access point or same small cell (i.e., two UEs report same SSID or MAC ID), the base station can then configure the two UEs to turn on their D2D reference signals, the two UEs are obviously connected to the base station. Therefore, Kuchibhotla cannot and does not teach or suggest "in a case where the second UE is out of coverage of the base station", as recited in claim 47,  Kuchibhotla cannot and does not teach or suggest "transmitting direct link control information including a configuration parameter to a second UE among the at least one other UE, via direct linkAMENDMENT UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q252636Appln. No.: 16/780,228  communication, based on a comparison of the value of the RSRP for the one of the at least one direct link with a threshold, in a case where the second UE is out of coverages of the base station." 

Examiner respectfully disagrees with applicant, the office action uses Timus for the case the one of the UE is out of coverage, please see the office action.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476

                                                                                                                                                                                                   /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476